                                                                           FILED
                    IN THE UNITED STATES DISTRICT COURT                    MAR 2s 2019
                        FOR THE DISTRICT OF MONTANA                    tstricto,t
                                                                        Clerk, U
                                                                                    Courts
                                                                         tssou1a D·o_ntana
                             MISSOULA DIVISION                                    ,v,sion


In the Matter of:                                  CV 19-18-M-DWM

FREDRICK C. PAULSON, Owner of a
2015 23' Supra Model SA450, HIN
# ISRSA001E415, Colorado                                  ORDER
Registration #CL2288GH, her engine,
tackle, apparel, appurtenances, etc.

For Exoneration from
or Limitation of Liability


      Limitation Plaintiff Fredrick C. Paulson having given notice of voluntary

dismissal pursuant to Rule 41(a) and before an opposing party served either an

answer or motion for summary judgment,

      IT IS ORDERED that the above-captioned cause is DISMISSED

WITHOUT PREJUDICE. All pending motions are MOOT and all deadlines are

VACATED.
                                                                     ---
      DATED this ~           y of March, 2019.
